Citation Nr: 9933880	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-19 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from November 1950 to October 1951.  The 
veteran was a Prisoner of War (POW) of the German Government 
from October 1944 to May 1945, and he died in August 1998.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision from 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in August 
1998 and that the immediate cause of death was metastatic 
adenocarcinoma, with pulmonary emboli listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause.

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated at 30 percent, and peptic ulcer disease, evaluated 
at 10 percent, for a combined evaluation of 40 percent.

3.  Lung cancer was not manifested during service or within 
one year of separation from service, and no competent medical 
evidence provides a nexus between the veteran's lung cancer 
and his period of active service.

4.  No competent medical evidence shows that the veteran's 
death was caused, hastened or substantially and materially 
contributed to by a disability of service origin.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted an application for DIC benefits 
subsequent to the veteran's death in August 1998.  The 
appellant asserts that in some way the time the veteran 
suffered as a result of being a prisoner of war contributed 
to his death and his on-going stomach problems.  The record 
reflects that the veteran was a POW of the German Government 
during World Was II between October 1944 and May 1945.

In order to establish entitlement to DIC benefits the 
appellant must establish either service connection for the 
cause of the veteran's death, see 38 U.S.C.A. § 1310, or that 
the veteran was totally disabled for a period of 10 years 
prior to his death.  See 38 U.S.C.A. § 1318.  At this point 
the Board would note that the appellant does not appear to 
contend that the veteran was totally disabled for a period of 
10 years prior to his death so as to warrant DIC benefits 
under 38 U.S.C.A. § 1318.  Service connection for cause of 
death under 38 U.S.C.A. § 1310 is warranted if a service-
connected disability causes, hastens, or substantially and 
materially contributes to the death.  See 38 U.S.C.A. 
§ 1310(b).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312 (1999).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107 (West 1998).  While a claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In order for a claim 
for service connection for the cause of the veteran's death 
to be well grounded, there must be (1) evidence of the 
veteran's death; (2) evidence of incurrence or aggravation of 
a disease or injury in service; and (3) evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Carbino v. Gober, 10 Vet. App. 507 (1997).  In a 
cause of death case, the determinative issue is whether the 
cause of the veteran's death can be linked to his period of 
active service.  Because this issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Caluza v. Brown, 7 Vet.App. 498, 504 (1995).

There is no medical evidence of record which shows that 
carcinoma was present during either of the veteran's two 
period of service, or that it was manifested within one year 
of separation from either period of service, nor does the 
appellant assert that the veteran's carcinoma was present at 
such an early date.  The veteran entered a VA hospital in 
June 1998 with a past medical history significant for chronic 
lymphocytic leukemia.  At that time, he underwent surgery for 
a left upper lobectomy, likely representing a primary lung 
carcinoma.  The veteran was re-admitted to the VA hospital in 
August 1998 due to sepsis and complaining of abdominal pains 
and increased lethargy.  As his condition deteriorated, the 
family requested that no life-support measures be 
administered, and during this hospitalization the veteran 
expired.  The death certificate demonstrates that the 
immediate cause of death was metastatic adenocarcinoma.  
Pulmonary emboli were listed as a significant condition 
contributing to the veteran's death, but not resulting in the 
underlying cause.  No opinion was offered as to whether the 
cause of death was related to service or to a service-
connected disability.

At the time of the veteran death, he was service connected 
for PTSD, evaluated at 30 percent, and peptic ulcer, 
evaluated at 10 percent.  However, the appellant has offered 
no competent medical evidence linking the veteran's cause of 
death to either service, the veteran's POW experiences or to 
a disability of service origin.  The veteran was treated for 
gastrointestinal bleeding in 1979 and between April 1982 and 
June 1982.  He underwent a psychological examination in 
December 1983 following bouts of depression.  During a VA 
examination in 1988, the veteran expressed symptoms of 
heartburn and stated that he was undergoing problems with 
stress.  During the aforementioned treatments, no medical 
source offered an opinion linking the veteran's lung cancer 
either to his PTSD or peptic ulcer.

Although the Board is cognizant of the faithful service of 
the veteran during time of war, the appellant must submit 
competent medical evidence of a nexus between the veteran's 
lung cancer and service, or to his PTSD or peptic ulcer, to 
establish her claim for DIC benefits.  Although the record 
reflects that the veteran underwent treatment for PTSD and 
peptic ulcer, it does not contain a medical diagnosis of a 
relationship between those medical conditions and the 
veteran's lung cancer.  Because the appellant is a layperson, 
her contentions by themselves do not constitute competent 
medical evidence of the existence of a nexus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the question 
of whether the veteran's death was caused, hastened or 
substantially and materially contributed to by a disability 
of service origin can only be resolved by a person competent 
to make medical judgments, and no medical opinion to that 
effect has been submitted, the Board finds that the appellant 
has not met her initial burden of submitting evidence of a 
well-grounded claim for DIC benefits under 38 U.S.C.A. 
§ 1310, based on entitlement to service connection for the 
cause of the veteran's death.

The Board acknowledges the appellant's assertion that lack of 
medical evidence is the result of VA not fulfilling its duty 
to assist her to develop her claim.  However, because the 
appellant has failed to meet her initial burden of submitting 
evidence of a well-grounded claim for service connection, the 
VA is under no duty to assist her in developing the facts 
pertinent to that claim.  See Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997).  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the appellant of 
the elements necessary to well ground her claim and to 
explain why her current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to DIC benefits is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

